Citation Nr: 9931877	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-32 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the December 1970 rating decision, which denied 
entitlement to service connection for hypertension, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 determination of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which found that the December 1970 rating decision 
denying service connection for hypertension did not contain 
clear and unmistakable error (CUE).  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in October 1997.  The RO received his substantive 
appeal in November 1997.

In reviewing the record, the Board observes that the RO 
received a claim for an increased rating for hypertension on 
October 27, 1997.  For the reasons set forth below, the Board 
has granted his 'original' claim for service connection.  
However, inasmuch as this issue has not been properly 
developed for appellate review by the Board, and is not 
inextricably intertwined with the issue on appeal, it is 
hereby referred to the RO for appropriate action.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the veteran's 
'original' service connection claim has been granted, based 
on CUE, the Board reminds the RO that a discussion of 
'staged' ratings may be warranted.  See Fenderson v. West, 
12. Vet. App. 119 (1999) (in the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - "staged" ratings).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for a 
fair and equitable disposition of the veteran's claim.

2.  In a December 1970 rating decision, the veteran was 
denied service connection for hypertension.  The veteran was 
notified of this adverse decision by letter from the RO, 
dated December 16, 1970; the veteran failed to file a timely 
notice of disagreement and the decision became final.

3.  The December 1970 rating decision, which denied service 
connection for hypertension, was inconsistent with the 
evidence then of record and was not in accordance with the 
applicable law and regulations at that time.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not filed as to the 
December 1970 rating action denying service connection for 
hypertension and that rating action is final.  38 C.F.R. § 
3.104(a) (1998).

2.  CUE in the December 1970 rating decision, which denied 
service connection for hypertension, has been demonstrated.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  38 C.F.R. § 
3.104(a) (1998).  Previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a CUE 
claim is a collateral attack upon a final rating decision but 
there is a presumption of validity to such final decisions.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For there to be 
CUE either the correct facts, as they were known at the time, 
were not before the RO (which requires more than a simple 
allegation or disagreement as to how the facts were weighed 
or evaluated), or the law or regulations extant at that time 
were incorrectly applied.  Further, the error must appear to 
be undebatable so that reasonable minds could only conclude 
that the original decision was fatally flawed and of the sort 
which if it had not been made would manifestly change the 
outcome.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); and Mason v. 
Brown, 8 Vet. App. 44, 51 (1995).

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993)).

In the instant case, the veteran's service medical records 
appear to be incomplete.  Notwithstanding, the available 
medical records do not show any treatment for or diagnosis of 
hypertension during his period of active duty service.  
Moreover, he denied having or ever having had high or low 
blood pressure on Report of Medical History for separation 
examination purposes in January 1970.  The accompanying 
Report of Medical Examination shows that he had an 
essentially normal clinical evaluation, save a six-inch scar 
on the right low leg to the kneecap.  His blood pressure, in 
the sitting position, was noted to be 128/76.  The veteran 
was discharged from military service in February 1970.

A July 1969 VA hospital summary, which was subsequently 
associated with the record, shows that he was admitted to the 
hospital for treatment of malaria two days after his return 
from Vietnam.  On cardiovascular examination during the 
hospital course, the veteran's blood pressure was noted to be 
118/70.

In April 1970, the veteran submitted his original claim for 
service connection claiming that he had been recently fired 
when his employer found out about his blood condition.

The veteran was thereafter afforded VA compensation and 
pension examination in July 1970.  On examination of the 
cardiovascular system, it was noted that the veteran's heart 
sounds were rather distant through his thick-walled chest; 
however, it was regular in rate and sinus rhythm.  No murmurs 
were elicited.  The peripheral vessels were very difficult to 
palpate; however, pulses were regular and the examiner noted 
that it had been his or her experience that it is most 
difficult to get a blood pressure reading due to the vessels 
being so deeply placed.  The veteran had blood pressure 
readings of 150/108 sitting, 154/110 recumbent, 132/100 
standing and 138/106 sitting after exercise.  The diagnoses 
included mild hypertension. 

In August 1970, the RO requested that the National Personnel 
Records Center (NPRC) conduct a search for additional 
treatment records pertaining to the veteran.  In September 
1970, NPRC responded that there were no additional medicals 
found.  The veteran's induction physical examination is not 
available.

In view of the July 1970 VA examiner's comment as to the 
difficulty of getting a blood pressure reading due to the 
vessels being so deeply placed, the veteran was hospitalized 
for a period of observation and evaluation (O&E) in October 
1970.  The O&E hospital summary reveals, in pertinent part, 
that the veteran's blood pressure determinations were as 
follows: left arm sitting 135/100; left arm supine 135/100; 
left arm standing 135/105; right arm sitting 130/100; right 
arm supine 132/100; and right arm standing 135/100.  Blood 
taken in the right leg was 150 systolic, by palpation of 
dorsalis pedis pulse.  Examination of the fundi showed a 
diffuse sheen in both fundi with very minimal increased 
tortuosity of the arterioles.  There was no AV nicking, 
hemorrhages or exudates.  Cardiovascular examination revealed 
that the point of maximum impulse (PMI) was 13 centimeters 
(cm.) later to the midsternal line and barely palpable with 
the veteran in the supine position.  PMI was readily palpable 
with the veteran lying on his left side, but there was no 
thrusting quality or sustained lift.  S1 and S2 were 
unremarkable.  No gallops or murmurs were heard.  Following 
admission, the veteran's blood pressure determinations were 
taken every four hours.  His blood pressure remained within 
the normotensive range throughout the hospitalization with 
diastolic ranging from 65 to 78 millimeters (mm.) of mercury.  
A chest film was interpreted as normal.  There was no 
evidence of cardiomegaly.  Electrocardiogram revealed vdtage 
[sic] left ventricular hypertrophy (LVH), but there were no 
other changes of left ventricular hypertrophy.  A 
hypertensive intravenous pyelogram (IVP) was performed and 
interpreted as normal.  The IVP, however, was noted to be 
invalid as a hypertensive study in that the early sequential 
films were taken later than the prescribed times.  Twenty-
four hour urine for creatine, protein and sodium was 
obtained, but was an inadequate collection in that the 
creatine was only 40 milligrams (mg.) percent and total 
volume was 460 cubic centimeters (cc.).  Protein was 18 mg. 
percent.  It was noted that the veteran definitely had 
diastolic pressure in the hypertensive range at the time of 
admission, but the blood pressures taken during the 
hospitalization were all within the normotensive range.  
There was no evidence of renal disease or causes of 
hypertension.  The diagnoses included essential hypertension, 
labile.

The RO denied service connection for hypertension, labile in 
a December 1970 rating decision.  The veteran was informed of 
this adverse determination by letter from the RO, dated 
December 16, 1970; the veteran failed to file a timely notice 
of disagreement and the decision became final.

The veteran contends, in essence, that the December 1970 
denial of service connection for hypertension was 
inconsistent with the medical evidence then of record and was 
not in accordance with the applicable law and regulations at 
that time.  Therefore, he believes that he is entitled to the 
benefit sought.

Initially, it is noted that when the RO initially considered 
this case in 1970, the applicable regulations provided that 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during wartime or 
peacetime service.  38 U.S.C.A. §§ 310, 331 (West 1964 & 
Supp. 1970).  Where a veteran has served for 90 days or more 
during a period of war or following peacetime service on or 
after January 1, 1947, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 301, 310, 312, 313, 331, 333 (West 
1964 & Supp. 1970); 38 C.F.R. §§ 3.307, 3.309 (1970).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1970).

Under the applicable criteria at that time, a 10 percent 
disability rating for hypertensive vascular disease 
(essential arterial hypertension) is warranted where 
diastolic pressure readings are consistently 100 or more.  
38 C.F.R. Part 4, Diagnostic Code 7101 (1970).

After a contemporaneous review of the evidence of record, it 
is found that the veteran's claim of clear and unmistakable 
error in the December 1970 rating decision is justified.

Here, the veteran's sparse service medical records do not 
mention the presence of hypertension during his period of 
active duty service.  Notwithstanding, the veteran was noted 
to manifest mild hypertension, with diastolic blood pressure 
readings ranging from 100 to 110, on VA examination in July 
1970; however, the examiner noted that it was his or her 
experience that it is most difficult to get [an accurate] 
blood pressure reading due to the veteran's vessels being so 
deeply placed.  Accordingly, the veteran was hospitalized at 
a VA facility for a period of observation and evaluation in 
October 1970.  His diastolic blood pressure readings ranged 
from 100 to 110 on admission, but were noted to be normal 
during the hospital course.  The O&E examiner rendered a 
diagnosis of ESSENTIAL HYPERTENSION, LABILE.  Hypertension is 
defined as high arterial blood pressure.  Essential 
hypertension is defined as hypertension occurring without 
discoverable cause.  Dorland's Illustrated Medical Dictionary 
801 (28th ed. 1994).  Labile, in turn, is defined as gliding; 
moving from point to point over the surface; unstable.  Id. 
at 891.  Therefore, the competent medical evidence of record 
established that the veteran exhibited essential 
hypertension, a chronic disability, which was labile in 
nature, i.e. unstable, during the year following termination 
of military service.

Notwithstanding, the December 1970 rating decision 
mischaracterized the veteran's disability as HYPERTENSION, 
LABILE, and denied entitlement to service connection.  Labile 
hypertension is borderline hypertension which, in turn, is 
defined as a condition in which the arterial blood pressure 
is sometimes within the normotensive range and sometimes 
within the hypertensive range.  While it is obvious that the 
rating board disagreed with the O&E examiner's findings, the 
Board notes that it cited no statutory or regulatory basis 
upon which it could unilaterally substitute its own medical 
conclusion for that of the O&E examiner.  As fully detailed 
above, there is a significant difference between labile 
hypertension, as noted in the December 1970 rating decision, 
and essential hypertension, labile, as indicated on the 
October 1970 VA O&E hospital summary.  The former disease, 
being sometimes a disability and sometimes not, is not 
service-connectable, whereas the latter disease, although 
unstable in nature, is considered to be a chronic disability 
capable of service connection under 38 C.F.R. § 3.303(b) 
(1970).  Clearly, the RO's omission of the term 'essential' 
in the 'Narrative' portion of its December 1970 rating 
decision, and its substitution of its own medical conclusion, 
i.e. labile hypertension, for that provided in the medical 
evidence then of record, led to a manifestly different result 
in this case.

In view of the foregoing, the Board finds that the December 
1970 rating was clearly and unmistakably erroneous in denying 
service connection for hypertension.  Indeed, the July and 
October 1970 VA examination reports of record clearly show 
that the veteran's essential hypertension, labile, was 
predominated by diastolic blood pressure readings ranging 
from 100 to 110; thereby, manifesting itself to a compensable 
degree within one year of termination of service.  See 38 
U.S.C.A. §§ 301, 310, 312, 313, 331, 333 (West 1964 & Supp. 
1970); 38 C.F.R. §§ 3.307, 3.309, Part 4, Diagnostic Code 
7101 (1970).


ORDER

The claim of clear and unmistakable error in the December 
1970 rating decision, which denied service connection for 
hypertension, is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

